IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-89,355-01


                    EX PARTE STEPHEN BLANE FULTNER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 14-0307X(A) IN THE 71ST DISTRICT COURT
                            FROM HARRISON COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of two counts of aggravated sexual assault and sentenced to thirty-

five years’ imprisonment for each count. The Sixth Court of Appeals affirmed his conviction.

Fultner v. State, No. 06-16-00045-CR (Tex. App.—Texarkana Nov. 4, 2006)(not designated for

publication). Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that appellate counsel failed to timely inform Applicant that his

conviction had been affirmed. Based on the record, the trial court has determined that appellate

counsel’s performance was deficient and that Applicant would have timely filed a petition for

discretionary review but for counsel’s deficient performance.
                                                                                                  2

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005).           Applicant may file an out-of-time petition for

discretionary review of the judgment of the Court of Appeals in cause number 06-16-00045-CR.

Should Applicant decide to file a petition for discretionary review, he must file it with this Court

within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: December 18, 2019
Do not publish